Citation Nr: 1021237	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-38 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to service-connected residuals of 
fractures of C-1 and C-7.

2.  Entitlement to service connection for depression, to 
include as secondary to service-connected residuals of 
fractures of C-1 and C-7.

3.  Entitlement to service connection for alcohol dependence, 
to include as secondary to service-connected residuals of 
fractures of C-1 and C-7.

4.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of fractures of C-1 and C-7.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from December 1971 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May and September 2004 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.

In a May 2008 decision, the Board remanded this case for 
additional development.  Specifically, in regard to the 
claims listed on the cover page of this decision, the Board 
requested that the RO schedule the Veteran for VA 
examinations that were pertinent to those claims.  Pursuant 
to the May 2008 remand, the Veteran was scheduled to undergo 
VA examinations in August 2008.  However, he failed to report 
to the examinations.  See 38 C.F.R. § 3.655.       

The Veteran is currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  That 
is, he has been found unemployable due to the totality of his 
service-connected disabilities and is in receipt of a 100 
percent disability evaluation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a).


FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report to 
scheduled VA examinations for which he received notice; these 
examinations were needed to determine the etiology of any 
headaches that were present, the etiology of any psychiatric 
disorder that was present, to include depression, whether the 
Veteran's alcoholism was acquired as secondary to, or as a 
symptom of his service-connected neck disability, and whether 
the Veteran met the schedular criteria for an initial rating 
in excess of 10 percent for the residuals of fractures of C-1 
and C-7.   

2.  The medical evidence shows that the Veteran's chronic 
headache disability was first diagnosed many years after his 
discharge from the military; there is a preponderance of the 
competent evidence against a causal link between his 
currently diagnosed chronic headache disability and active 
service; there is a preponderance of the competent evidence 
against a finding that the Veteran's service-connected 
residuals of fractures of C-1 and C-7, caused or aggravated 
his chronic headache disability. 

3.  The medical evidence shows that the Veteran's depression 
was first diagnosed many years after his discharge from the 
military; there is a preponderance of the competent evidence 
against a causal link between his currently diagnosed 
depression and active service; there is a preponderance of 
the competent evidence against a finding that the Veteran's 
service-connected residuals of fractures of C-1 and C-7, 
caused or aggravated his depression.  

4.  The Veteran filed his claim for service connection for 
alcohol dependence in February 2004, after the passage of 
congressional legislation prohibiting the grant of direct 
service connection for alcohol and drug abuse based on claims 
filed on or after October 31, 1990.  

5.  The Veteran's alcohol dependence is not etiologically 
related to, or aggravated by, his service-connected residuals 
of fractures of C-1 and C-7.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by headaches was not 
incurred in or aggravated by active military service, nor may 
an organic disability of the nervous system manifested by 
headaches be presumed to have been incurred therein; a 
chronic disability manifested by headaches is not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Depression was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.310 (2009).

3.  Alcohol dependence was not, as a matter of law, incurred 
in or aggravated by service, and the Veteran's alcohol 
dependence is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 105, 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) (2009); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Allen v. 
Brown, 7 Vet. App. 439 (1995).

4.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of fractures of C-1 and C-7, is not 
warranted as a matter of law.  38 C.F.R. § 3.6555 (2009); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

In regard to the Veteran's claim for an initial rating in 
excess of 10 percent for the residuals of fractures of C-1 
and C-7, the Board finds that the provisions of the VCAA are 
not applicable to this claim on appeal because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans' Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the higher 
initial rating issue here on appeal.   

With respect to the Veteran's remaining claims, the Board 
finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2004, March 2006, May 2008, and June 2008 letters sent to the 
Veteran by the RO adequately apprised him of the information 
and evidence needed to substantiate the claims.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in April 2004, March 2006, May 2008 and June 2008 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  That is, the 
Veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 
Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the 
March 2006 letter informed him about how VA determines 
effective dates and disability ratings, as required by 
Dingess.      

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in April 2004, prior to the 
appealed from rating decisions, along with the subsequent 
notice provided in March 2006, May 2008, and June 2008, after 
the decisions that are the subject of this appeal.  As to any 
timing deficiency with respect to this notice, the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes below that there is a preponderance of evidence 
against the Veteran's claims for service connection for 
headaches, depression, and alcohol dependence, all to include 
as secondary to service-connected residuals of fractures of 
C-1 and C-7, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.        

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty to includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).     

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In regard to Veteran's 
service connection claims, the Veteran underwent a VA 
examination in August 2004.  In addition, pursuant to the 
Board's May 2008 remand, the RO scheduled the Veteran for VA 
examinations in August 2008 for which he failed to report 
without providing good cause for said absence.  See 38 C.F.R. 
§ 3.655.  In fact, the Veteran notified VA that because he 
was receiving a TDIU disability rating, he would not report 
to his scheduled VA appointments.  The Court has made clear 
that "[c]orresponding to VA's duty to assist the veteran in 
obtaining information is a duty on the part of the veteran to 
cooperate with VA in developing a claim."  Turk v. Peake, 21 
Vet. App. 565, 568 (2008).  That is, as has often been 
stated, VA's '[d]uty to assist is not always a one-way 
street.'"  Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)).  As discussed in greater detail below, the 
Veteran did not appear for the scheduled August 2008 VA 
medical examinations despite adequate notification and he has 
presented no good cause for his failure to report.  
Therefore, the Board must evaluate the service connection 
claims based on the evidence of record and VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. §§ 3.159(c)(4), 3.655(a), (b).        

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claims

A. Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  "In line of duty" means 
any injury incurred or aggravated during a period of active 
military service, unless such injury was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was the result of the veteran's abuse of 
alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301.

For certain chronic disorders, including organic diseases of 
the nervous system, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The Court has held that, when aggravation of a 
veteran's non-service-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected, at least to the extent of the 
aggravation.  Allen, 7 Vet. App. at 439.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen, supra, for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies  
Allen with language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.


B.  Factual Background

The Veteran's service treatment records are negative for any 
complaints or findings of headaches, depression, and/or 
alcohol dependence.  In June 1974, the Veteran was given a 
medical discharge from service after being declared unfit for 
service due to his cervical and lumbosacral spine fractures 
which he experienced after a motorcycle accident.

VA Medical Center (VAMC) outpatient and inpatient treatment 
records, dated from November 2002 to December 2003, show that 
in November 2002, the Veteran was admitted for the first time 
for an alcohol detox and rehabilitation program.  Upon 
admission, it was reported that the Veteran had been an 
alcoholic for the past 30 years.  He also used marijuana 
occasionally.  The Veteran was diagnosed with the following: 
(Axis I) alcohol withdrawal; alcohol intoxication; and 
alcohol dependence, continuous, (Axis IV) financial 
difficulties; chronic alcohol use; and no established 
sobriety support system, and (Axis V) Global Assessment of 
Functioning (GAF) score of 60.  After approximately five days 
of hospitalization, the Veteran was discharged.

In February 2004, the Veteran filed claims for service 
connection for headaches, depression, and alcohol dependence.

By a May 2004 rating action, the RO granted service 
connection for the residuals of fractures of C-1 and C-7.  

In August 2004, the Veteran underwent a VA examination for 
mental disorders.  The examiner noted that the Veteran had 
one previous psychiatric hospitalization for alcohol detox in 
November 2002.  The Veteran denied any psychiatric outpatient 
care.  Present symptoms included insomnia and thoughts of 
suicide related to chronic pain.  When asked about symptoms 
of depression, the veteran stated that he was "not really 
depressed as much as [he was] frustrated with pain."  The 
examiner indicated that the Veteran denied symptoms of 
depression when screened for depression at a primary care 
visit in March 2003.  Concerning substance use, with respect 
to alcohol, the Veteran stated that he was not using alcohol 
nearly to the same extent as before his November 2002 
hospitalization.  At present, he reported drinking every few 
days. Following the mental status evaluation, the diagnoses 
were the following: (Axis I) alcohol dependence, (Axis III) 
tendonitis and hemorrhoids, (Axis IV) unemployment and 
inadequate finances, and (Axis V) GAF score of 70.  The 
examiner stated that the Veteran did not meet the criteria 
for a DSM-IV (fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders) depressive disorder diagnosis.

A VA neurological examination was conducted in August 2004.  
At that time, the Veteran stated that he had experienced 
headaches for years.  According to the Veteran, his headaches 
occurred two to three times per week and lasted approximately 
24 hours.  The diagnoses did not include a disability 
manifested by headaches.

In a private medical statement from Dr. B.S., dated in 
February 2005, Dr. S. stated that after the Veteran's in-
service motorcycle accident, he developed chronic pain in his 
neck and lower back.  Dr. S. indicated that according to the 
Veteran, due to the continuous and rather severe pain, and 
inability to perform in gainful employment, he also developed 
emotional problems and depression.  The Veteran reported that 
he had been consuming alcoholic beverages on a daily basis 
for pain control.  He also noted that he had a headache on a 
daily basis.  According to the Veteran, his headaches were 
the migraine type associated with dizziness.  Following the 
physical examination, Dr. S. noted that the Veteran had 
chronic headaches and depression/ emotional problems 
associated with alcohol dependence. It was further reported 
that the Veteran's chronic headaches were associated with 
episodes of dizziness, emotional problems, depression, and 
recent alcohol consumption (historically secondary to severe 
pain).  According to Dr. S., it should be noted that at the 
time of the Veteran's in-service motorcycle accident, he 
sustained a concussion.  Dr. S. also observed that it was not 
unusual in patients with chronic pain syndrome to develop 
problems reflecting their psychological profile. Dr. S. 
opined that it would appear that those problems may be caused 
by the service-connected conditions.  Dr. S. stated that he 
felt that further evaluation by a psychologist and 
neurologist was appropriate.

Pursuant to the Board's May 2008 remand, the RO scheduled the 
Veteran for VA examinations in August 2008.  He failed to 
report to the examinations.  In this regard, the Veteran 
notified VA that because he was receiving a TDIU disability 
rating, he would not report to his scheduled VA appointments.


C.  Analysis

At the outset, the Board notes that the Veteran failed to 
report for scheduled August 2008 VA examinations that were 
needed to obtain opinions as to the etiology of any headaches 
that were present, the etiology of any psychiatric disorder 
that was present, to include depression, and whether the 
Veteran's alcoholism was acquired as secondary to, or as a 
symptom of his service-connected neck disability.  In regard 
to the scheduled examinations, the Veteran informed VA that 
because he was receiving a TDIU rating, he would not appear 
for any examinations.  Under 38 C.F.R. § 3.655(b) (2009), 
when a claimant fails to report for an examination that was 
scheduled in conjunction with an original claim, the claim is 
decided based on the evidence of record.       

Headaches

In regard to the Veteran's claim for service connection for 
headaches, to include as secondary to service-connected 
residuals of fractures of C-1 and C-7, the Board finds that 
based on a thorough review of the record, there is a 
preponderance of evidence against the aforementioned claim.  
In this regard, the Veteran's service treatment records are 
negative for any complaints or findings of headaches.   

The first evidence of record of a medical diagnosis of a 
chronic disability manifested by headaches is in February 
2005, over 30 years after the Veteran's separation from the 
military.  In the February 2005 statement from Dr. B.S., he 
diagnosed the Veteran with chronic headaches.  With respect 
to negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].  

The Board also notes that there is no medical evidence of a 
chronic disability manifested by headaches within one year 
subsequent to service discharge.  See 38 C.F.R. §§ 3.307, 
3.309.  The Board recognizes that the Veteran maintains that 
he initially experienced headaches during service, and that 
after his discharge, he continued to experience chronic 
headaches.  However, while the Veteran can attest to having a 
headache, as a layperson, he is not competent to diagnose a 
chronic disability manifested by headaches or provide an 
opinion on the etiology of such chronic headache disability.  
See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Espiritu, 2 Vet. App. at 482.  As noted above, the first 
medical evidence of a diagnosis of a chronic disability 
manifested by headaches is in February 2005, over 30 years 
after the Veteran's discharge from the military.  Thus, there 
is a preponderance of evidence against a finding that the 
Veteran's chronic disability manifested by headaches was 
present during or within one year of service.  

The Board has considered the Veteran's statements to the 
effect that he currently has a chronic disability manifested 
by headaches that is related to his period of active military 
service, or, in the alternative, that his chronic headache 
disability was caused or aggravated by his service-connected 
neck disability.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Washington, supra; see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran 
is certainly competent to report what comes to him through 
his senses, to include having a history of headaches.  He 
does not, however, have medical expertise to diagnose an 
underlying disease or disability manifested by headaches.  
Id.; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  The determinative issue here involves questions of 
medical diagnosis and etiology; only individuals possessing 
specialized training and knowledge are competent to render an 
opinion on such matters.  Id.  The evidence does not show 
that the Veteran possesses medical expertise and it is not 
contended otherwise.  Therefore, his opinion that he has a 
chronic disability manifested by headaches that is related to 
his period of service, or, in the alternative, was caused or 
aggravated by his service-connected neck disability, is not 
competent evidence.

The Board has considered the February 2005 private medical 
statement from Dr. B.S., in which he stated that it would 
appear that the Veteran's chronic headache disability was 
related to his service-connected conditions.  He noted that 
at the time of the Veteran's in-service motorcycle accident, 
he sustained a concussion.  To the extent that Dr. S.'s 
opinion is offered to show that the Veteran's currently 
diagnosed chronic headache disability is related to his 
period of service, or, in the alternative, was caused or 
aggravated by his service-connected neck disability, the 
Board finds that this opinion is speculative in nature and a 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2009).  A number of Court cases have provided discussion on 
this point of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may 
or may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
As such, the Board does not afford this evidence any weight.

In this case, there is no competent medical evidence or 
competent opinion of record which links the Veteran's chronic 
disability manifested by headaches, to his period of active 
military service.  In addition, there is also no competent 
medical evidence of record which shows that the Veteran's 
service-connected residuals of fractures of C-1 and C-7 
caused or aggravated his headache disability.  

In view of the foregoing, the Board concludes that there is a 
preponderance of evidence against the Veteran's claim for 
service connection for a chronic disability manifested by 
headaches, to include as secondary to service-connected 
residuals of fractures of C-1 and C-7.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).   

Depression

In regard to the Veteran's claim for service connection for 
depression, to include as secondary to service-connected 
residuals of fractures of C-1 and C-7, the Board finds that 
based on a thorough review of the record, there is a 
preponderance of evidence against the aforementioned claim.  
In this regard, the Veteran's service treatment records are 
negative for any complaints or findings of depression.  

The first evidence of record of a diagnosis of depression is 
in February 2005, over 30 years after the Veteran's 
separation from the military.  The Board recognizes that 
following the August 2004 VA examination, the examiner 
specifically concluded that the Veteran did not meet the 
criteria for a DSM-IV depressive disorder diagnosis.  
However, in the private medical statement from Dr. B.S., 
dated in February 2005, the physician diagnosed the Veteran 
with depression.  With respect to negative evidence, the 
Court has held that the fact that there was no record of any 
complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].  

The Board has considered the February 2005 private medical 
statement from Dr. B.S., in which he stated that it would 
appear that the Veteran's depression was related to his 
service-connected conditions.  To the extent that Dr. S.'s 
opinion is offered to show that the Veteran's depression is 
related to his period of service, or, in the alternative, was 
caused or aggravated by his service-connected neck 
disability, the Board finds that this opinion is speculative 
in nature and a finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2009).  As such, the Board does not afford 
this evidence any weight.

In this case, there is no competent medical evidence or 
competent opinion of record which links the Veteran's 
depression to his period of active military service.  In 
addition, there is also no competent medical evidence of 
record which shows that the Veteran's service-connected 
residuals of fractures of C-1 and C-7 caused or aggravated 
his depression.  

The Board has considered the Veteran's statements to the 
effect that he currently has depression that is related to 
his period of active military service, or, in the 
alternative, that his depression was caused or aggravated by 
his service-connected neck disability.  The Veteran is 
competent as a layperson to report that on which he has 
personal knowledge.  See Layno, 6 Vet. App. at 465, 470.  
While a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu, supra.  
There is no evidence of record indicating that the Veteran 
has specialized medical training so as to be competent to 
render a medical opinion.  Therefore, his opinion that his 
currently diagnosed depression is related to his period of 
service, or, in the alternative, was caused or aggravated by 
his service-connected neck disability, is not competent 
evidence. 

In view of the foregoing, the Board concludes that there is a 
preponderance of evidence is against the Veteran's claim for 
service connection for depression, to include as secondary to 
service-connected residuals of fractures of C-1 and C-7.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Alcohol Dependence

In regard to the Veteran's claim for service connection for 
alcohol dependence, the Board notes that the law and 
regulations provide that compensation shall not be paid if 
the disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110; 38 C.F.R. §§ 3.1, 3.301.  With respect to claims filed 
after October 31, 1990, as in this case, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in the line of duty if the injury or disease 
was the result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301.  However, the Veteran is also 
claiming secondary service connection.  He contends, in 
essence that he has a long history of self medicating the 
pain associated with his service-connected connected 
residuals of fractures of C-1 and C-7 with alcohol, which 
eventually culminated in his chronic alcoholism.  In this 
regard, the United States Court of Appeals for the Federal 
Circuit has held that while 38 U.S.C.A. § 1110 precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, this statute does permit compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 
F.3d 1340 (Fed. Cir. 2001) (en banc order).

The above-referenced legislation expressly prohibits the 
grant of direct service connection for alcohol or drug abuse 
based on claims filed on or after October 31, 1990.  
Therefore, service connection for alcohol dependence on a 
direct basis must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. at 429 (1991).

The Veteran, however, also maintains that his alcohol 
disability is secondary to his service-connected neck 
disability.  In this regard, the Board recognizes that in the 
February 2005 private medical statement from Dr. B.S., he 
opined that the Veteran's alcohol dependence may have been 
caused or made worse by his service-connected disabilities.  
To the extent that Dr. S.'s opinion is offered to show that 
the Veteran's alcohol dependence was caused or aggravated by 
his service-connected neck disability, the Board finds that 
this opinion is speculative in nature and a finding of 
service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2009).  As such, the Board does not afford this evidence any 
weight.

In this case, there is no competent medical evidence which 
establishes that the Veteran's alcohol dependence was due to, 
the result of, or aggravated by, his service-connected neck 
disability, as required by Allen, 237 F.3d at 1381.  
Therefore, service connection is not warranted for alcohol 
dependence, as secondary to the service-connected neck 
disability.  While the Veteran maintains that he has alcohol 
dependence as a result of his service-connected neck 
disability, as a lay person without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In sum, the claim for service connection for alcohol 
dependence on a direct basis must be denied as a matter of 
law.  In addition, there is a preponderance of evidence 
against the Veteran's claim for service connection for 
alcohol dependence as secondary to the service-connected 
residuals of fractures of C-1 and C-7.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for alcohol dependence, to 
include as secondary to service-connected residuals of 
fractures of C-1 and C-7, must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518 (1996).


III.  Increased Rating

A.  Factual Background

The Veteran filed his initial claim for service connection 
for a neck disability in October 2003.  

In August 2004, the Veteran underwent a VA examination.  
Following the physical examination, the examiner diagnosed 
the Veteran with residuals of fractures of C-1 and C-7.  

By a May 2004 rating decision, the RO granted service 
connection for the residuals of fractures of C-1 and C-7.  At 
that time, the RO assigned a noncompensable disability rating 
under Diagnostic Code 5235, effective from October 28, 2003, 
for the Veteran's service-connected neck disability.  

In a September 2004 rating decision, the RO increased the 
disability rating for the Veteran's service-connected 
residuals of fractures of C-1 and C-7 from noncompensable to 
10 percent disabling under Diagnostic Code 5235, effective 
from October 28, 2003.  The Veteran disagreed with the 
evaluation and subsequently filed a timely appeal.      

In May 2008, the Board remanded this case.  The Board noted 
that the evidence of record showed that there had been a 
decrease in the extension of the Veteran's cervical spine 
since his last VA examination.  Thus, the Board determined 
that an additional examination would be helpful in resolving 
the issues raised by the instant appeal.  Upon remand, the 
Board requested that the RO schedule the Veteran for a VA 
examination in order to determine the current severity of his 
service-connected residuals of fractures of C-1 and C-7.    

Pursuant to the Board's May 2008 remand, the RO scheduled the 
Veteran for a VA examination in August 2008 for which he 
failed to report.  Specifically, the Veteran notified VA that 
because he was receiving a TDIU disability rating, he would 
not report to his scheduled VA appointments.

B.  Analysis

In this case, the Board notes that the Veteran failed to 
report to the August 2008 VA examination.  This examination 
was needed to determine whether the Veteran met the schedular 
criteria for an initial rating in excess of 10 percent for 
residuals of fractures of C-1 and C-7.  Specifically, the 
August 2008 VA examination was scheduled pursuant to the 
Board's May 2008 decision that remanded the appeal in order 
to obtain an examination.  The Veteran did not provide good 
cause for not reporting to this examination.  In fact, the 
Veteran notified VA that because he was receiving a TDIU 
disability rating, he would not report to his scheduled VA 
appointments.      

Under 38 C.F.R. § 3.655, when the examination was scheduled 
in conjunction with any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2009).  As the record indicates that the Veteran 
failed to report to the examination that was scheduled in 
relation to his claim for a higher initial rating, deemed 
necessary by the Board in its remand to adjudicate this claim 
for a higher initial rating, and the Veteran did not provide 
good cause for not reporting to this examination, the Board 
finds that the Veteran's claim for entitlement to an initial 
rating in excess of 10 percent for the residuals of fractures 
of C-1 and C-7, must be denied as a matter of law.  38 C.F.R. 
§ 3.655; Sabonis, 6 Vet. App. at 426, 430.            


ORDER

Entitlement to service connection for a chronic disability 
manifested by headaches, to include as secondary to service-
connected residuals of fractures of C-1 and C-7, is denied.

Entitlement to service connection for depression, to include 
as secondary to service-connected residuals of fractures of 
C-1 and C-7, is denied.

Entitlement to service connection for alcohol dependence, to 
include as secondary to service-connected residuals of 
fractures of C-1 and C-7, is denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of fractures of C-1 and C-7, is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


